Title: To Benjamin Franklin from William Hodgson, 11 August 1780
From: Hodgson, William
To: Franklin, Benjamin


Dear sirLondon 11th Augt. 1780
I wrote you on the 4th Instant in which I stated the actual Situation of the Negotiation for the further exchange of your people & referred you to the Copy of a Memorial I had drawn & sent to the Comrs. of Sick & Hurt on the Subject.
Since then I had a Message from the Board of Sick & Hurt desiring to see me, I waited upon them accordingly & they shewed me a Letter from the Lords of the Admeralty on the Subject of the Memorial I had presented. It consisted of the recital of my propositions & concluded by this Declaration that having taken the same into Consideration they coud not depart from their former Resolution. viz to exchange Man for Man of the American prisoners against Man for Man of his Majestys Subjects taken by American Vessells in Europe. I am exceedingly sorry my endeavours have been attended with so little success, but I flatter myself you will do me the Justice to believe no Zeal of Mine was wanting on the Occasion— I shall be happy if on any future Occasion I can be of the least use in forwarding the Cause of Humanity, Liberty, Peace or Reconcilement but as Milton says— “How can true Reconcilement, grow where Wounds of deadly hate, have pierced so deep.”
I am Dr sir very Respectfully Your most Obed & Hble Sert
William Hodgson
Dr Franklin
 
Addressed: Dr Franklin / Passy
Endorsed: Answer’d Aug. 25.
